—Judgment, Supreme Court, New York County (Albert Williams, J.), rendered October 3, 1991, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 11/2 to 3 years, unanimously affirmed.
Defendant’s claim concerning the procedure the court used at the Sandoval hearing is unpreserved for appellate review as a matter of law (CPL 470.05 [2]). Were we to review it in the interest of justice, we would find it meritless as the court properly invited defense counsel to first make a Sandoval application, and then heard the prosecutor’s request. Defense counsel had every opportunity to make her arguments. As to the merits of the court’s Sandoval ruling, the court struck an appropriate balance (see, People v Sandoval, 34 NY2d 371, 375) by permitting inquiry only into the fact that defendant had one prior felony and six prior misdemeanors. The court precluded all other questions concerning the crimes of which defendant had previously been convicted and also precluded cross-examination of defendant regarding his prior use of aliases. While defendant claims he would have taken the stand but for the Sandoval ruling, he "cannot shield himself from impeachment on the basis of the very frequency of his offenses” (People v Brown, 161 AD2d 458, Iv denied 76 NY2d 938). Concur—Sullivan, J. P., Ellerin, Rubin, Kupferman and Asch, JJ.